In a letter dated January 7, 1999, to the Disciplinary Administrator, respondent Donna L. Malter, of Kansas City, Missouri, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1998 Kan. Ct. R. Annot. 242).
At the time respondent surrendered her license, there was a formal complaint against her scheduled for hearing on February 16, 1999, before a panel of the Kansas Board for Discipline of Attorneys. The complaint contained allegations of client abandonment during litigation, failure to return client communications, lack of diligence, and failure to cooperate with the disciplinary investigations in the three separate client complaints before the Board. Further, respondent was administratively suspended from practicing law in Kansas pursuant to this court’s order of suspension dated November 5, 1997.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Donna L. Malter be and she is hereby disbarred from the practice of law in Kansas and her license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of tíre Appellate Courts strike the name of Donna L. Malter from die roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1998 Kan. Ct. R. Annot. 246).